Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Suggestions: The Examiner welcomes the opportunity to further discuss by telephone any position or issue not fully addressed below by the Examiner.
Claim Rejections - 35 USC § 112
Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
 The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See the amended section of independent claims 1, 8 and 15 contained “wherein the head posture comprises a horizontal rotation angle and a pitch angle”.
Examiner’s questions:
Which facial feature points are involved determining the horizontal angle?
How do you determine a reference point for the head posture at the horizontal level?
How do you determine the pitch angle of the head?
For these reasons above the examiner did not consider the “wherein the head posture comprises a horizontal rotation angle and a pitch angle” as a part of the rejection of the independent claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., US 2014/0160012 A1, hereinafter Su, and further in view of “HyHOPE: Hybrid Head Orientation and Position Estimation for Vision-based Driver Head Tracking” Erik Murphy-Chutorian et al., 2008 IEEE Intelligent Vehicles Symposium, hereinafter Murphy.

Claim 1. 
Su teaches a method for adjusting on-vehicle projection, executed by a vehicle disposed with an on-vehicle imager, and a capturing direction of the on-vehicle imager facing toward a driver seat (see Su [0026-0028]); wherein the method comprises: obtaining a face image of a driver captured by the on-vehicle imager (see Su #102 the image capturing device in fig. 4); 
determining an eye position of the driver based on the face image and a parameter of the on-vehicle imager (see Su at the bridging paragraph of page 3 discloses wherein, a, b, c, d are display planes D, it can be parameter of viewable panel 24 (as shown in the drawing, the viewable panel coordinates are XD, YD, ZD) or parameter of vehicle windshield 25 (the examiner interprets it as the head-up-display). PXE, PYE, PZE is the position P point in human eye coordinate (XE, YE, ZE), (XW, YW, ZW) is a universal coordinate);

    PNG
    media_image1.png
    571
    379
    media_image1.png
    Greyscale

determining image coordinates of facial feature points of the driver based on the face image of the driver (see Su in fig. 2 steps S12 and S16), determining three-dimension coordinates of the facial feature points of the driver based on the image coordinates of the facial feature points of the driver (See Su [0024] discloses the processing unit 12 based on the relative positions of nose and left and right borders of face in the facial features by means of a face image recognition technology) and the parameter of the on-vehicle imager, (See Su at [0009] discloses obtaining 3-D face position information, and to adjust coordinate position of projection, to be compatible with field of view of the driver); and determining a head posture direction of the driver by determining a head posture of the driver based on the three-dimension coordinates of the facial feature points, wherein the head posture comprises a horizontal rotation angle and a pitch angle; (Su discloses at [0023] that the facial features 3-D coordinates of the driver include: the distance between the eyes and the image capturing device 102, the height from eyes to the ground, and the face rotation angle (namely, the direction of driver's view), that are used to estimate the position field of view position for the driver looking to the front (namely, the field depth). The position field of view is used to generate an overlap error correction parameter, to correct and update a coordinate model, also see fig. 2 S18); and
 determining a projection position of an on-vehicle projection device based on the eye position, the head posture direction, and an installation position of the on-vehicle projection device. See [0022] discloses providing an automatic correction device of a vehicle display system and method thereof, so that the position of the projected information can be adjusted automatically to the position of driver's field of view according to the driver's gesture, and display illumination can be adjusted to the eye's comfort based on the background environment.
	Su does not explicitly determine a head posture direction of the driver based on the three-dimension.
	However, Murphy teaches on page 515 figs. 1-2 render a 3D model of a face/head of a person/driver. In the Abstract discloses that Murphy’s work involves a new 3D tracking algorithm and integrate it into HyHOPE, a real-time (30fps) Hybrid Head Orientation and
Position Estmation system for driver head tracking.
	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Murphy into Su in order to provide a fine estimate of the 3D motion of the head, using a new appearance-based algorithm for 3D model tracking by particle filtering in an augmented reality environment.

Claim 4. 
Su teaches the method of claim 1, wherein determining the projection position of the on-vehicle projection device based on the eye position, the head posture direction and the installation position of the on-vehicle projection device comprises: determining a target See [0031-0032] and fig. 5.

Claim 5. 
Su teaches the method of claim 4, wherein determining the projection position of the on-vehicle projection device based on the target intersection position comprises: selecting the projection position of the on-vehicle projection device based on a relationship between a candidate intersection position and a candidate projection height and/or a candidate projection angle of the on-vehicle projection device and based on the target intersection position (illustrated in fig. 5). 

Claim 6. 
Su teaches the method of claim 1, further comprising: sending a vision determination request of the driver to a server, the vision determination request of the driver comprising the face image of the driver and the parameter of the on-vehicle imager and being configured to instruct the server to determine the eye position and the head posture direction of the driver; and determining the projection position of the on-vehicle projection device based on the eye position and the head posture direction returned by the server and the installation position of the on-vehicle projection device. See [0025] discloses refer to FIG. 2 for a flowchart of the steps of an automatic correction method for a vehicle display system according to the present invention. As shown in FIG. 2, the automatic correction method for a vehicle display system includes the following steps. Firstly, in step S10, transform images of front road into projected display information, and calculate a coordinate model based on FIG. 5 and equation (2). The projected display information includes driving information, such as traffic lane marking, front obstacle position, and vehicle speed, and its projection position. Next, in step S12, detect facial features of the driver. Then, in step S14, calculate the deflection angle of driver's face based on the facial features. Subsequently, in step S16, calculate the distance between the eyes and the image capturing device, and the height from the eyes to the ground in the facial features 3-D position of the driver, with their values expressed as matrices T.sub.WE3X1, R.sub.WE3x3 in equation (2). Then, in step S18, estimate the position field of view for a driver looking to the front, with its value expressed as t in equation (2). The matrices T.sub.WE3X1, R.sub.WE3x3, and t are face correction parameters. Afterwards, in step S20, substitute the position field of view into an image overlap projection transformation formula, to generate an overlap error correction parameter. Then, in step S22, utilize the overlap error correction parameter to correct parameters for the coordinate model. And finally, in step S24, project the parameter-corrected coordinate model to the front of the driver, so that the projected position of the coordinate model overlaps that of the position field of view of the driver.

Claim 7. 
Su teaches the method of claim 4, wherein determining the projection position of the on-vehicle projection device based on the target intersection position comprises: sending a projection direction determination request to the on-vehicle projection device, the projection direction determination request comprising the target intersection position and being configured to instruct the on-vehicle projection device to determine the projection position; and obtaining See [0023] and [0031-0034].
Claims 8, 11-14 are rejected with similar reasons as set forth in claims 1, 4-7, respectively, above.
Claims 15, 18-20 are rejected with similar reasons as set forth in claims 1, 4-6, respectively, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613